Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reopening of Prosecution

	
Any previous rejection or objection not mentioned herein is withdrawn. Prosecution was reopened to clarify that glucose is the phosphate-free energy source.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1,2,7-10,12-19,21 are rejected under 35 U.S.C. 103 as being unpatentable over Katzen (US 20060211083) in view of Calhoun (US 20070154983)
Katzen teaches a reaction mixture for preparing a biological macromolecule in vitro, the reaction mixture comprising:  
(a) a cell-free extract prepared from yeast cells (Abstract; Paragraph 62); 
(c )Katzen’s system further teaches the use of energy sources that contain phosphate which include sources like carbamoyl phosphate and/or creatine phosphate as in instant Claim 1, 21
Katzen does not mention using the phosphate-free energy source glucose.  However, Calhoun which like Katzen is a cell-free protein synthesis system uses a phosphate-free energy source such as glucose in order to produce ATP molecules (Paragraph 11).  An artisan would have been motivated to have used the glucose from the Calhoun reference to produce ATP in the Katzen cell free protein synthesis system.  Because Calhoun teaches that glucose can help with ATP production (Paragraph 11 of Calhoun), there would be a high expectation for success as in instant Claims 1-2, 21
Although Katzen lists several phosphate energy sources that can be used, Katzen does not specifically discuss the use of a phosphate source that is commonly known as a exogenous phosphate source.  However, at the time of applicants’ filing, Calhoun had recognized that endogenous phosphate sources that could be used to produce proteins/macromolecules in cell free systems included the following:  potassium phosphate, magnesium phosphate, and/or ammonium phosphate (Paragraph 24).  An artisan would have been motivated to have used these particular sources because they provide improved yields for biological macromolecule production (Paragraph 24) as in instant Claims 1,7, 21
Katzen teaches cAmp can be used as an energy source (Paragraph 72) as in instant Claim 8
In one embodiment in paragraph 72, the amount of cAmp is given to be .35 mM (Paragraph 71) as in instant Claim 9.
as in instant Claim 10.
The mixture further comprising a reaction buffer (Paragraph 72) as in instant Claim 13. The reaction mixture further comprising a translation template, transcription template, or both a translation template and a transcription template (Paragraph 51) as in instant Claim 14.
The reaction mixture further comprises a polymerase capable of transcribing a transcription template to form a translation template is taught in paragraph 11 where the RNA polymerase is mentioned (Paragraph 11) as in instant Claim 15.
The biological macromolecule is an oligopeptide or a protein (Paragraph 33) as in instant Claim 17.
The reference states that the reaction mixture can be used to create “modified target proteins (Abstract).” A modified target protein would be considered a protein with a nonstandard amino acid subunit as in instant Claims 17 and 18.
Paragraph 68 of Calhoun mentions that S30 extracts are acceptable to use in cell free reaction mixtures which are capable of producing macromolecules such as proteins as in instant Claim 12.
Katzen does not specifically state that such a reaction mixture can be in absence of exogenous triphosphate; however, at the time of applicant’s filing, Calhoun had taught that when making such a reaction mixture, exogenous nucleoside triphosphates could be successfully replaced with nucleoside monophosphates as discussed in as in instant Claim 16.
The combination of the reaction mixtures taught by both Katzen and Calhoun also teach the elements necessary to make cell free extract prepared by yeast cells, a phosphate free energy source, and an exogenous phosphate source present in the amount of at least 25 mM mixture which can be used to produce biological macromolecules as taught by Katzen (Abstract) and Calhoun  (Abstract/Summary/Paragraph 11 ) as in instant Claim 19.
Accordingly, the claimed invention was prima facie obvious to one of ordinary skill in the art at the time the invention was filed especially in the absence of evidence to the contrary.

Claims 1,11 are rejected under 35 U.S.C. 103 as being unpatentable over Katzen (US 20060211083) in view of Calhoun (US 20070154983) and Hodgman “Optimized Extract Preparation Methods and Reaction Conditions for Improved Yeast Cell-Free Protein Synthesis”
Katzen and Calhoun apply as above. Katzen teaches the use of a cell free extract derived from Saccharomyces cerevisiae. However, Katzen does not disclose the appropriate OD600 value to use when preparing such a cell free extract. However, at the time of applicants’ filing, Hodgman had taught that yeast cell culture growth continued until the OD600 value was around 12 which would be between a as in instant Claim 11.

Accordingly, the claimed invention was prima facie obvious to one of ordinary skill in the art at the time the invention was filed especially in the absence of evidence to the contrary.
Conclusion

All claims stand rejected.  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN K VAN BUREN whose telephone number is (571)270-1025. The examiner can normally be reached M-F:9:30am-5:40pm; 9:00-10:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LAUREN K. VAN BUREN
Examiner
Art Unit 1632



/BLAINE LANKFORD/Primary Examiner, Art Unit 1657